345 S.W.3d 893 (2011)
Gregory Lee WILSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71570.
Missouri Court of Appeals, Western District.
August 16, 2011.
Shaun J. Mackelprang, James B. Farnsworth, Jefferson City, MO, for appellant.
Laura G. Martin, Kansas City, MO, for respondent.
Before: VICTOR C. HOWARD, P.J., and ALOK AHUJA and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Gregory Wilson pled guilty to first-degree assault, and was sentenced to thirty years' imprisonment. He then moved for post-conviction relief under Rule 24.035, alleging that his counsel was ineffective because counsel failed to advise him of the defense of sudden passion, failed to obtain discovery and provide the discovery to him, and failed to advise Wilson that he could plead open to the court. The circuit court denied relief following an evidentiary hearing. Wilson appeals, challenging the merits of the circuit court's rulings, and *894 arguing further that the court failed to make adequate findings of fact and conclusions of law. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).